Citation Nr: 1025814	
Decision Date: 07/12/10    Archive Date: 07/19/10

DOCKET NO.  08-31 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

Entitlement to a higher initial rating in excess of 40 percent 
for low back disorder.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1983 to November 
1986.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a September 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in New 
York, New York, which, in pertinent part, granted service 
connection for back condition with a 40 percent disability rating 
assigned, effective August 4, 2006.  

The Veteran provided testimony before the undersigned at a 
hearing at the RO in April 2010.  A transcript is of record.  
During the hearing, the Veteran was advised as to the types of 
evidence that may be helpful in substantiating his claim.  

During the hearing, the Veteran verbally entered on the record a 
waiver of local jurisdiction in regard to evidence he submitted 
to the RO, which had been referred to the Board, following the 
last adjudication of the claim by the RO.  The Board has accepted 
this additional evidence for inclusion into the record on appeal.  
See  
38 C.F.R. § 20.1304 (2009).

During the April 2010 hearing, the issue of entitlement to 
service connection for an anxiety disorder, to include as 
due to service-connected low back disorder, was raised by 
the Veteran.  This issue has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is 
referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

During the April 2010 hearing before the Board, the Veteran 
stated that he felt his low back condition had worsened since 
2008.  He specifically stated that he experienced increased 
limited mobility and increased pain and that his doctors were not 
recommending surgery.  A private treatment record dated in April 
2010 stated that the Veteran was treated for herniated lumbar 
disc with ankylosis of the entire thoracolumbar spine since April 
2007.  This appears to be the first time ankylosis was noted in 
the record.  The Veteran is entitled to a new VA examination 
where there is evidence that the condition has worsened since the 
last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).  Because there is evidence of worsening since the last VA 
examination in 2007, a new examination is needed.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
examination to evaluate the current severity of 
his low back disability, to include whether 
there is favorable or unfavorable ankylosis, and 
to determine whether there are any current 
neurologic abnormalities of the lower 
extremities associated with the service-
connected low back disability.

The examiner should review the claims file 
including the service treatment records.  This 
review of the claims folder should be noted in 
the examination report or in an addendum.  All 
tests and studies deemed necessary by the 
examiner should be performed.

The examiner should note the extent and angle of 
any ankylosis in the spine.

The examiner should also indicate whether the 
back disability involves any nerve.  If so, the 
examiner should identify the nerve and indicate 
whether there is complete or partial paralysis, 
neuralgia, or neuritis; and whether any partial 
paralysis neuritis or neuralgia is mild, 
moderate, moderately severe, or severe.

The examiner should note any other neurologic 
disability associated with the back disability. 

2.  Agency of original jurisdiction should 
review the examination report to insure that it 
contains the information requested in this 
remand.  

3.  If the benefits sought on appeal remain 
denied, issue a supplemental statement of the 
case before the claims file is returned to the 
Board, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

